             Case 15-31594 Document 232 Filed in TXSB on 03/08/21 Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                         ENTERED
                                                                                                                  03/08/2021


    In re:                                                    Case No. 15-31594

    DAVID GORDON WALLACE, JR,                                 Chapter 7

              Debtor.


      ORDER (I) APPROVING SETTLEMENT PURSUANT TO BANKRUPTCY RULE
       9019, (II) AUTHORIZING THE SALE FREE AND CLEAR OF LIENS, CLAIMS,
      INTERESTS AND ENCUMBRANCES OF CERTAIN ASSETS REALTED TO THE
     SETTLEMENT AND (III) DISMISSING ADVERSARY PROCEEDING NO. 20-03190
         AGAINST SUGAR LAND ENTERTAINMENT ENTERPRISES, LP, ET AL.


             The Court, having considered the Trustee’s Agreed Motion For Entry of an Order

(i) Approving Settlement Pursuant to Bankruptcy Rule 9019, (ii) Authorizing the Sale Free and

Clear of Liens, Claims, Interests and Encumbrances of Certain Assets Related to the Settlement,

and (iii) Dismissing Adversary Proceeding No. 20-03190 against Sugar Land Entertainment

Enterprises LP, et al (the “Motion”),1 any responses to the Motion, the statements of counsel, and

the record in this case, finds that: (a) it has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) the relief requested in

the Motion is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest;

(d) proper and adequate notice of the Motion has been given and no other or further notice is

necessary; and (e) good and sufficient cause exists to grant the relief requested. Therefore, the

Court HEREBY FINDS and ORDERS the following:2




1
             Capitalized terms used but not defined herein have the meanings assigned to such terms in the Motion.
2
             Each finding of fact more appropriately considered a conclusion of law is so deemed; each conclusion of
             law more appropriately considered a finding of fact is so deemed.
        Case 15-31594 Document 232 Filed in TXSB on 03/08/21 Page 2 of 3




       1.      All objections to the Motion and the relief requested therein that have not been

withdrawn, waived, or settled, and all reservations of rights included in such objections, are hereby

overruled on the merits and denied.

       2.      The Settlement Agreement between the Trustee and Sugar Land Entertainment

Enterprises, LP, Sugar Land Sports Management, LLC, Rink Operations Management, LLC, and

Sugar Land Rink Lenders, LLC (collectively, the “Skating Rink Entities”) is approved.

       3.      The Trustee is authorized to enter into the Equity Purchase Agreement among the

Trustee, Lai Family Investments, Inc., and Dinesh Shah, and the ancillary documents related

thereto and perform his obligations under the Equity Purchase Agreement.

       4.      Pursuant to section 363(f) of the Bankruptcy Code, the Trustee is hereby authorized

to sell and transfer the Equity Interests (as defined in the Equity Purchase Agreement) to Lai

Family Investments, Inc. and Dinesh Shah (“Buyers”), free and clear of all liens, claims, interests,

and other encumbrances. Upon the consummation of the sale of the Equity Interests, all

right, title, and interest in and to the Equity Interests shall pass to the Buyers (in proportions

set forth in the Purchase Agreement), and:

               a.      none of David Wallace, the Estate of David Wallace, the Whitney Leigh

       Wallace 1996 Sub-S Trust, or the Jacquelyn Marie Wallace 1996 Sub-S Trust (collectively,

       the “Seller Parties”) will be a partner or assignor of partnership interest of Sugar Land

       Entertainment Enterprises, LP;

               b.      none of the Seller Parties will be a member or assignor of membership

       interest of Rink Operations Management, LLC; and

               c.      none of the Seller Parties will be a member or assignor of membership

       interest of Sugar Land Rink Lenders, LLC.
        Case 15-31594 Document 232 Filed in TXSB on 03/08/21 Page 3 of 3




       5.      Adversary Proceeding No. 20-03190 is dismissed with prejudice.

       6.      The Trustee is authorized to execute any and all documentation necessary to carry

out the provisions of this Order.

       7.      This Court shall retain non-exclusive jurisdiction with respect to all matters relating

to the interpretation or implementation of this Order.

 Signed: March
         October08,
                 17,2021
                     2018

Dated: ________________, 2021                        ____________________________________
                                                                   Marvin Isgur
                                              __________________________________________
                                              HONORABLE  United StatesISGUR
                                                           MARVIN      Bankruptcy Judge
                                              UNITED STATES BANKRUPTCY JUDGE
